OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS

                           AUSTIN




rnnorableHomeroarrl8Oll,Jr., Dinator
lbrw&8l.&~ertment
               or Fublle s8re*y
Au8tln, rrxar
            AtLtOeotioat J. B. Draper

Dear Sir:


                                              re  or ror 1088r op-
                                               the olty 1laits ot
                                              atstl   town   rsqalrrd




                                              from Ohirf J. B.
                                               , 19.c2, addressed
                                                we quote la part:

                                         that your drpart-
                                        whothw   or not a
                                     l trmmportatlon    or
                                     ~laa8r opar~blxl4 in
                                    rporatod town roul4




                  SOtor VrhiOle Wl6agad in the tran8por-
      tOtiOn Or paEWW8      rOr hir0 Or 10~   ebril b0
      lqaipprd with at lrart OM quart or ohaaieal.typa
      tir elx tinsp i8b in er
                           good oondition  and OonIen-
      lrntlr loostod for lmmedieto uem.*
Boaorabla          Bosrr     Carrlaon,      Jr.,       IIImotorr      page 2


          ml*   thq &4USOQt cOU?f Or civil !ippUi8 in
Sohornsann T. Otaf 126 3. P. (2df 681, a;hrld the oon-
tontfon that Artlah 8276, Seotlon 10, ?url Cods or P*XBO,
gOvem8 Cb Opr4tfO5    Of VehfOh8 00 SW41   highW4y8 Otiy
an4 not 3&thIa the ilnlts 0r an inoorpontrd olty, SOatIon
16     OXpr466i~      ibit        it8    6ppii68tiO6         t0    th6t     “pOrti       O’r
4ar     hIghWaY,      OUt8i46      Oi 6~       &MrporatO6             t0W5     Or Oity.*
3aOaU8U Oi this aXpSr84 liait8tiOn OOntsiWd   111 s6OtiOll
10, tblr 88ae aaanot ba ooaatrurd 68 authorIt   to eonfIn
tC8 lppllaatlw OS 2Ootlon 9 to rural hIghwd~6 l1046.

          The rurpoer ct thr rtatatory raqoiresont that
motor V6hiC106     osrry   a firs extlngulaber 16 ror tha 84t4ty
or the p446crrrgaroor coaeroI41       r~hlrlea'65d tha u86ro  or
tha hl@nsay.. Tba cot mst be oormtruad ta etfsotuatr to
the full*41 axtrnt       ths cbvioua Iatsntion ot tlm 1ac1618-
tam 6rrnl~.~.~,QI policy 8xprdIrnt rnd naoatsery.- To tin-
iIn4 tha qipllcutloa0r this ssraty raqulr*a8n% tegebi-
0106 qmatbg       solely upon the rural h:ehwiya wotid~~warr
thr protection tha lr&xLaturr h66 afforded to commeralal
paamneww,   and tG o04rIti4 the sppli6atIon of C8atlon 9
b4lo* tba nasollsblo iatarprrtatioa of thq act       a# 8~wwl~.

          Artlolr &276, fen61 Code of Te~sa; la rcplsto
litb a~13oIflo 6xorptiona thaO 04rt6in'6*ct1056 thrraor




hi&a,   ineladra both oity 8trsst8    6ad rur61 rosdr   urn
liprauly Inarrtrd in SeatIon     5 an4 76, where rafemncr
ia mada only to tha "public highway6 outrldr tha lImita of
aa Iaoorpor4tr6 olty or town."     ft ~0~14 be atmngc),    lndrrd,
if publlo highway8 lnoludrd only rural hIghw4ya that the
lagialrtarr         uould aprcify          rapaatrdly         that        OWtsin     608tiOII8
or tha lot apply onif ta that  portion 0r aho pub110 high-
n6y out8148 of an 15oorp0rat66   olty. Saoh 4x0 ‘tlonr MO-
l6aarIl~ 14dICatq tba 81;6ifICa5t faot--that pu7 110 high-
~4~8     gonarally inolude both rural hfehwrfa 66 rrll 46 olty
.




    iksorablrZSolwra~?ilOO,              Jr., DIrOotot,paga 3


      LHYlt8.      Th18   i5tWprOwtO5          Ot the      t4S5   'PUblio    hh$h-
      L~I* 14 oomonant        with the lo o r p tadeilaltlon
                                                    d        ot pub-
      .a hlghwy   in Artlale 8C2, SOnal Co40 of fraas (lnoladlng
      wakOn driving ltattPk),iiI0hola     v. ktata 49 5. 2. (2di
      131Art1010,6701,S.otion    (61,  bTi8.d   Civil st.tUt.8    of
      ixa8 of 1925, ?latohOr'I.Bordalon56 S. Xe (20) 3l33i
      rtiol. 7065, sootion ( ), ii~vIarb (Xv11 %*tutas       of 1925
      ;ha motor fad tax 18TP 1 tint4 1. thr citr or 61 1.aa0,
      ;) 8. W. (24) 3661 35 i;Ord8 and I%raaaa 113.
              YOU lW tb 8nr 0m .43%8.4 t&t Artlslr 82%.
    3rotloo 9, 2.~1 Cod4 0r T4xa6, not oaafinlngIts appll-
    utloa to run1 hIghny8 alone ka rospaat  to tha nipuin-
    mat    th8t   -tol    V.hiOl.8      tn48pStin&         -88.W.r8         fOf   biS8
    or laara rhall br lqulppadrlth 4 okrleal tyF+4fira   4x-
    tl4gaIahar,=ppii@8 to motor ~ohlol8a80 opratlng oa tha
    pub110 hIghwayri+r    wl$hIn cr without tha ll~lta of an
    Inaorpratad- oltt.

                                                     Vow      truly yours,




    ld

                  APPROVEDNOV10, ;?4S


                  A!C!CORNmGl3XERAL
                                  06'T; ~;:.: